Order entered May 15, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00460-CV

                          IN THE INTEREST OF T.G. A CHILD

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-10-09560

                                          ORDER
       On October 28, 2011, the trial court signed a document entitled “Decision” in the above-

numbered cause. This document is not included in the clerk’s record before this Court. This

appeal has been submitted and cannot proceed until the record is complete. Therefore, the Dallas

County District Clerk is ORDERED to transmit to this Court a supplemental record containing

the October 28, 2011 document no later than May 22, 2013.


                                                     /s/    MICHAEL J. O'NEILL
                                                            PRESIDING JUSTICE